                                  Case 20-10345-MFW                  Doc 1        Filed 02/18/20            Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                VIP Cinema Holdings, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  101 Industrial Drive
                                  New Albany, MS 38652
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Union                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.vipcinemaseating.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                       Case 20-10345-MFW                  Doc 1         Filed 02/18/20              Page 2 of 20
Debtor    VIP Cinema Holdings, Inc.                                                                     Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  3399

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9
                                            Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE ATTACHED RIDER 1                                            Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 20-10345-MFW                      Doc 1        Filed 02/18/20             Page 3 of 20
Debtor   VIP Cinema Holdings, Inc.                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or         No
    have possession of any
    real property or personal      Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                               No
                                               Yes.     Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of               Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of            1-49                                              1,000-5,000                                25,001-50,000
    creditors                      50-99                                             5001-10,000                                50,001-100,000
                                   100-199                                           10,001-25,000                              More than100,000
                                   200-999

15. Estimated Assets               $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities          $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 20-10345-MFW        Doc 1   Filed 02/18/20   Page 4 of 20




            02/18/2020




 /s/ Erin R. Fay                                  02/18/2020
                Case 20-10345-MFW         Doc 1     Filed 02/18/20      Page 5 of 20




                                          Rider 1
           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

         On the date hereof, each of the entities below (collectively, the “Debtors”) filed a Petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of
title 11 of the United States Code. The Debtors have moved for joint administration of these cases
under the case number assigned to the chapter 11 case of VIP Cinema Holdings, Inc.

               VIP Property Management II, LLC

               VIP Cinema Holdings, Inc.

               VIP Components, LLC

               VIP Cinema, LLC

               HIG Cinema Intermediate Holdings, Inc.
              Case 20-10345-MFW         Doc 1    Filed 02/18/20    Page 6 of 20




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               ) Chapter 11
                                                      )
 VIP CINEMA HOLDINGS, INC.,                           ) Case No. 20-_______ (_____)
                                                      )
                                     Debtor.          )
                                                      )
                                                      )
                                                      )

                              LIST OF EQUITY HOLDERS

        Following is a list of debtor VIP Cinema Holdings Inc.’s equity holders. This list has
been prepared in accordance with Federal Rule of Bankruptcy Procedure 1007(a)(3) for filing in
this chapter 11 case.

                                                                  Percentage of Equity
          Equity Holder           Address of Equity Holder
                                                                         Held
                                 600 Fifth Avenue
    HIG Cinema Intermediate
                                 Floor 24                                 100%
    Holdings, Inc.
                                 New York, NY 10020
              Case 20-10345-MFW          Doc 1    Filed 02/18/20     Page 7 of 20




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                       )
 In re:                                                ) Chapter 11
                                                       )
 VIP CINEMA HOLDINGS, INC.,                            ) Case No. 20-_______ (_____)
                                                       )
                                      Debtor.          )
                                                       )
                                                       )
                                                       )

                       CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                 Shareholder                       Approximate Percentage of Shares Held
 HIG Cinema Intermediate Holdings, Inc.                               100%
                Case 20-10345-MFW               Doc 1      Filed 02/18/20        Page 8 of 20




                                        RESOLUTIONS OF
                                   THE BOARD OF DIRECTORS
                                 OF VIP CINEMA HOLDINGS, INC.

                                              February 14, 2020

        The board of directors (the “Board”), of VIP Cinema Holdings, Inc., a Mississippi
corporation (the “Company”), hereby takes the following actions and adopts the following
resolutions pursuant to the laws of the State of Mississippi:

                                          CHAPTER 11 FILING

WHEREAS, the Board considered presentations by the Company’s management (the
“Management”) and financial, restructuring, and legal advisors (collectively, the “Advisors”)
regarding the liabilities and liquidity situation of the Company, the strategic alternatives available
to it, and the effect of the foregoing on the Company’s business;

WHEREAS, the Board has had the opportunity to consult with the Management and the Advisors
of the Company and fully consider each of the strategic alternatives available to the Company; and

WHEREAS, the Board has determined in an exercise of its business judgment that it is in the best
interest of the Company to undertake the restructuring transactions set forth in the Restructuring
Support Agreement1 and the Joint Prepackaged Plan of Reorganization of VIP Cinema Holdings
and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, and to take such other
actions with respect thereto as shall be authorized in the following resolutions.

NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it is desirable
and in the best interests of the Company, its creditors, and other parties in interest, that the
Company shall be, and hereby is, authorized, empowered, and directed to file or cause to be filed
voluntary petitions for relief (collectively, the “Chapter 11 Cases”) under the provisions of chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware, or another court of proper jurisdiction (the “Bankruptcy
Court”);

RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief Restructuring
Officer, Treasurer, Vice President, Secretary, or any other duly-appointed officer of the Company
(collectively, the “Authorized Officers”), acting alone or with one or more other Authorized
Officers, be, and each of them hereby is, authorized, empowered, and directed to execute and file
on behalf of the Company all petitions, schedules, lists, and other motions, papers, or documents
(including the filing of financing statements), and to take any and all action that they deem
necessary, appropriate, or desirable to obtain such relief, including, without limitation, any action
necessary, appropriate, or desirable to maintain the ordinary course operation of the Company’s
business.


1
    Capitalized terms used but not defined herein have the meanings given to such terms elsewhere in this
    Resolution of the Board of Directors of VIP Cinema Holdings, Inc.
               Case 20-10345-MFW          Doc 1        Filed 02/18/20   Page 9 of 20




                        RESTRUCTURING SUPPORT AGREEMENT

WHEREAS, the Board of the Company has determined that it is advisable and in the best interests
of the Company, its creditors, and other parties in interest to enter into that certain restructuring
support agreement (the “Restructuring Support Agreement”) by and among the Company, certain
of their affiliates, certain consenting creditors, and certain consenting parties substantially in the
form presented to the Board on or in advance of the date hereof.

RESOLVED, that the Company shall be, and hereby is, authorized to enter into the Restructuring
Support Agreement, with such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof.

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and empowered
to enter into, on behalf of the Company, the Restructuring Support Agreement, and to take any and
all actions necessary or advisable to advance the Company’s rights and obligations therein,
including filing pleadings; and in connection therewith, each Authorized Officer, with power of
delegation, is hereby authorized, empowered and directed to execute the Restructuring Support
Agreement on behalf of the Company and to take all necessary actions in furtherance of
consummation of such agreement’s terms.

            CASH COLLATERAL & DEBTOR-IN-POSSESSION FINANCING

WHEREAS, the Company will obtain benefits from the Company’s use of collateral, including
cash collateral, as that term is defined in section 363 of the Bankruptcy Code (collectively, the
“Cash Collateral”), which is security for certain prepetition secured lenders (collectively, the
“Secured Lenders”) party to:

   (a) that certain First Lien Credit Agreement, dated as of March 1, 2017 (as amended, restated,
       supplemented, or otherwise modified), by and among VIP Cinema Holdings, Inc., as
       borrower, HIG Cinema Intermediate Holdings, Inc., the other guarantors party thereto,
       certain lenders party thereto, and Wilmington Savings Fund Society, FSB, as successor
       administrative agent and collateral agent;

   (b) that certain Second Lien Credit Agreement, dated as of March 1, 2017 (as amended,
       restated, supplemented, or otherwise modified), by and among VIP Cinema Holdings, Inc.,
       as borrower, HIG Cinema Intermediate Holdings, Inc., the other guarantors party thereto,
       certain lenders party thereto, and Oaktree Fund Administration, LLC, as successor
       administrative agent and collateral agent.

WHEREAS, reference is made to those certain debtor-in-possession financing proposals that set
forth the terms and conditions of the debtor-in-possession financing to be provided to VIP Cinema
Holdings, Inc. (the “Borrower”) by the lenders listed therein (the “DIP Lenders”);

WHEREAS, the Borrower has requested that the DIP Lenders provide a senior secured debtor-
in-possession facility (the “DIP Facility”‘) to the Company;



                                                 -2-
              Case 20-10345-MFW            Doc 1     Filed 02/18/20     Page 10 of 20




WHEREAS, the obligation of the DIP Lenders to make the extensions of credit to the Borrower
is subject to, among other things, the Company entering into a binding credit agreement (the “DIP
Credit Agreement”), and otherwise satisfying certain conditions in connection therewith (together,
the “DIP Obligations”);

WHEREAS, the Company will obtain benefits from the DIP Obligations, and it is advisable and
in the best interest of the Company to enter into the DIP Obligations and any documents related
thereto, and to perform its obligations thereunder, including granting security interests in all or
substantially all of its assets; and

WHEREAS, the Borrower and the DIP Lenders are continuing negotiations regarding the final
form of the DIP Obligations;

NOW, THEREFORE, BE IT RESOLVED, that the terms and provisions of the DIP Obligations
presently before the Board, and the transactions contemplated thereunder (including, without
limitation, the borrowings thereunder), and the guaranties, liabilities, obligations, security interests
granted and notes issued, if any, in connection therewith, be and hereby are authorized, adopted
and approved, subject to such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof; and

RESOLVED, that the Company will obtain benefits from the DIP Obligations and it is advisable
and in the best interest of the Company to enter into the DIP Obligations and each other document
required in connection therewith, and to perform its obligations thereunder, including granting
security interests in all or substantially all of its assets; and

RESOLVED, that the Company shall be, and hereby is, authorized to enter into and incur the DIP
Obligations, with such changes, additions, and modifications thereto as an Authorized Officer
executing the same shall approve, such approval to be conclusively evidenced by an Authorized
Officer’s execution and delivery thereof; and

RESOLVED, that the Authorized Officers, acting alone or with one or more Authorized Officers,
be, and hereby are, authorized, empowered and directed in the name of, and on behalf of, the
Company to seek authorization to incur the DIP Obligations and to seek approval of the use of
Cash Collateral pursuant to a postpetition financing order in interim and final form, and any
Authorized Officer be, and hereby is, authorized, empowered, and directed to negotiate, execute,
and deliver any and all agreements, instruments, or documents, by or on behalf of the Company,
necessary to implement the postpetition financing, including providing for adequate protection to
the Secured Lenders in accordance with section 363 of the Bankruptcy Code, as well as any
additional or further agreements for entry into the DIP Credit Agreement and the use of Cash
Collateral in connection with the Chapter 11 Cases, which agreements may require the Company
to grant adequate protection and liens to the Company’s Secured Lenders and each other
agreement, instrument, or document to be executed and delivered in connection therewith, by or
on behalf of the Company pursuant thereto or in connection therewith, all with such changes




                                                   -3-
             Case 20-10345-MFW          Doc 1     Filed 02/18/20     Page 11 of 20




therein and additions thereto as any Authorized Officer approves, such approval to be conclusively
evidenced by the taking of such action or by the execution and delivery thereof; and

RESOLVED, that any Authorized Officer or other officer of the Company is hereby authorized,
empowered, and directed, in the name of and on behalf of the Company, to take such actions and
negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and cause the
performance of, each of the transactions contemplated by the DIP Obligations, the proposed loan
documents and such other agreements, certificates, instruments, receipts, petitions, motions, or
other papers or documents to which the Company is or will be a party or any order entered into in
connection with the Chapter 11 Cases (collectively, and together with the DIP Credit Agreement,
the “Financing Documents”‘), incur and pay or cause to be paid all related fees and expenses, with
such changes, additions, and modifications thereto as an Authorized Officer executing the same
shall approve; and

RESOLVED, that the Company, as debtor and debtor-in-possession under the Bankruptcy Code
be, and hereby is, authorized, empowered, and directed to incur any and all obligations and to
undertake any and all related transactions on substantially the same terms as contemplated under
the Financing Documents, including granting liens on its assets to secure such obligations; and

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered and
directed in the name of, and on behalf of, the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions, and extensions
of the postpetition financing or any of the Financing Documents or to do such other things which
shall in their sole judgment be necessary, desirable, proper, or advisable to give effect to the
foregoing resolutions, which determination shall be conclusively evidenced by his/her or their
execution thereof.

                            RETENTION OF PROFESSIONALS

WHEREAS, the Board has determined that it is advisable and in the best interest of the Company
to retain certain professionals in connection with the foregoing.

NOW, THEREFORE BE IT RESOLVED, that each of the Authorized Officers be, and hereby
is, authorized, empowered and directed to employ the law firm of Ropes & Gray LLP, as the
Company’s counsel, to represent and assist the Company in carrying out its duties under the
Bankruptcy Code and to take any and all actions to advance the Company’s rights and remedies,
including filing any pleadings and conducting any potential restructuring, including those
contemplated by the Restructuring Support Agreement, on behalf of the Company; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain Ropes & Gray
LLP in accordance with applicable law; and

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of UBS Securities LLC, as the Company’s investment banker; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby



                                                -4-
              Case 20-10345-MFW           Doc 1     Filed 02/18/20      Page 12 of 20




authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain UBS Securities
LLC in accordance with applicable law; and

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of AP Services, LLC, as the Company’s financial advisor; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain AP Services,
LLC in accordance with applicable law; and

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of Omni Agent Solutions, Inc., as notice, claims, and balloting agent
and as administrative advisor to represent and assist the Company in carrying out its duties under
the Bankruptcy Code, and, in connection therewith, each of the Authorized Officers, with power
of delegation, is hereby authorized, empowered, and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain Omni Agent Solutions, Inc. in accordance with applicable law; and

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized,
empowered, and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Officers, with power of delegation, are hereby authorized, empowered, and directed to execute
appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed an
appropriate application for authority to retain the services of any other professionals as necessary;
and

RESOLVED, that each of the Authorized Officers be, and they hereby are, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals
and to take and perform any and all further acts and deeds that each of the Authorized Officers
deem necessary, proper, or desirable in connection with the Company’s Chapter 11 Cases, with a
view to the successful prosecution of such cases.

                                            GENERAL

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
they hereby are, authorized, empowered, and directed, in the name of and on behalf of the
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in such
officer’s or officers’ judgment, shall be necessary, advisable or desirable in order to fully carry out
the intent and accomplish the purposes of the resolutions adopted herein; and




                                                  -5-
              Case 20-10345-MFW          Doc 1     Filed 02/18/20     Page 13 of 20




RESOLVED, that the Company and the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as may be required
by the organizational documents of the Company, or hereby waive any right to have received such
notice; and

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the
foregoing resolutions done in the name of and on behalf of the Company, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption
of these resolutions, are hereby in all respects approved and ratified as the true acts and deeds of
the Company with the same force and effect as if each such act, transaction, agreement, or
certificate has been specifically authorized in advance by resolution of the Board; and

RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and
hereby are, authorized, empowered, and directed to take all actions, or to not take any action in the
name of the Company, with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Officer shall deem necessary or desirable in such Authorized
Officer’s reasonable business judgment, as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein; and

RESOLVED, that to the extent the Company serves as the sole member, general partner,
managing member, equivalent manager, or other governing body (each, a “Controlling
Company”‘) of any other Company, each Authorized Officer, as applicable, is authorized,
empowered and directed to take each of the actions described in these resolutions or any of the
actions authorized by these resolutions on behalf of the applicable Controlling Company; and

RESOLVED, that this resolution may be executed in any number of counterparts, each of which
shall be deemed to be an original, and such counterparts shall constitute but one and the same
resolution.

                           [Remainder of Page Intentionally Left Blank]




                                                 -6-
Case 20-10345-MFW   Doc 1   Filed 02/18/20   Page 14 of 20
                                    Case 20-10345-MFW                 Doc 1    Filed 02/18/20               Page 15 of 20

Debtor name VIP Cinema Holdings, Inc.

UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                  Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                             claim is
mailing address, including zip             email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                          (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                               trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                               loans,                               deduction for value of collateral or setoff to
                                                                               professional                         calculate unsecured claim.
                                                                               services, and
                                                                               government
                                                                                                                   Total Claim, if   Deduction        Unsecured claim
                                                                               contracts)
                                                                                                                   partially         for value of
                                                                                                                   secured           collateral or
                                                                                                                                     setoff


1   Oaktree Capital Management, LP         Oaktree Capital Management, LP      Secured Second                                                               $45,000,000.00
    1301 Ave of the Americas, 34th Fl                                          Lien Term Loan
    New York, NY 10019                                                                                                                                      *Principal
                                                                                                                                                            Outstanding




2   Regal Cinemas, Inc                     Regal Cinemas, Inc                  Litigation          Contingent,                                                 $898,840.54
    101 E Blount Ave                                                                               Unliquidated
                                                                                                   & Disputed
    Knoxville, TN 37920




3   Super Sagless                          Super Sagless                       Trade Debts                                                                     $304,779.44
    2071 S Green St
    Tupelo, MS 38804




4   Limoss US, LLC                         Limoss US, LLC                      Trade Debts                                                                     $225,818.34
    964 Hwy 45 N
    Baldwyn, MS 38824




5   Gum Tree Fabrics                       Gum Tree Fabrics                    Trade Debts                                                                     $225,463.43
    P.O. Box 7278
    Tupelo, MS 38802




6   DHL Global Forwarding                  DHL Global Forwarding               Trade Debts                                                                     $129,465.51
    19120 Kenswick Dr
    Humble, TX 77338




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            Page 1
                                 Case 20-10345-MFW                   Doc 1    Filed 02/18/20               Page 16 of 20


Debtor name VIP Cinema Holdings, Inc.                                                                Case No. (If known)

                                                                   (Continuation Sheet)

Name of creditor and complete                                                 Nature of the       Indicate if      Amount of unsecured claim
                                         Name, telephone number, and                              claim is
mailing address, including zip           email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                         (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                              trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                              loans,                               deduction for value of collateral or setoff to
                                                                              professional                         calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                                                                  Total Claim, if   Deduction        Unsecured claim
                                                                              contracts)
                                                                                                                  partially         for value of
                                                                                                                  secured           collateral or
                                                                                                                                    setoff


7   Southeastern Lumber Inc              Southeastern Lumber Inc              Trade Debts                                                                     $125,729.98
    433 County Farm Rd
    Waynesboro, MS 39367




8   Carpenter Co                         Carpenter Co                         Trade Debts                                                                      $90,057.29
    184 Lipford Ave
    Verona, MS 38879




9   Sunrise Technologies                 Sunrise Technologies                 Trade Debts                                                                      $73,757.75
    525 Vine St, Ste 210
    Winston-Salem, NC 27101




10 Dimensional Innovations               Dimensional Innovations              Trade Debts                                                                      $73,203.40
   3421 Merriam Ln
   Overland Park, KS 66203




11 Pine Belt                             Pine Belt                            Trade Debts                                                                      $66,417.62
   16 Keystone Dr
   Hattiesburg, MS 39402




12 GF Hardwood                           GF Hardwood                          Trade Debts                                                                      $30,450.86
   9880 Clay County Hwy
   Moss, TN 38575




13 Northern Contours, Inc                Northern Contours, Inc               Trade Debts                                                                      $26,304.21
   409 S Robert St
   Fergus Falls, MN 56537




 Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 2
                                  Case 20-10345-MFW                  Doc 1    Filed 02/18/20               Page 17 of 20


Debtor name VIP Cinema Holdings, Inc.                                                                Case No. (If known)

                                                                   (Continuation Sheet)

Name of creditor and complete                                                 Nature of the       Indicate if      Amount of unsecured claim
                                         Name, telephone number, and                              claim is
mailing address, including zip           email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                         (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                              trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                              loans,                               deduction for value of collateral or setoff to
                                                                              professional                         calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                                                                  Total Claim, if   Deduction        Unsecured claim
                                                                              contracts)
                                                                                                                  partially         for value of
                                                                                                                  secured           collateral or
                                                                                                                                    setoff


14 Feilitech US LLC                      Feilitech US LLC                     Trade Debts                                                                      $25,856.73
   1279 County Rd 681
   Saltillo, MS 38866




15 Raffel Systems/BJ Sales               Raffel Systems/BJ Sales              Trade Debts                                                                      $22,845.86
   N112W14600 Mequon Rd
   Germantown, WI 53022




16 Abby Manufacturing                    Abby Manufacturing                   Trade Debts                                                                      $18,618.60
   501 Pulliam Rd
   Walnut, MS 38683




17 Whitaker Sales, Inc                   Whitaker Sales, Inc                  Trade Debts                                                                      $18,077.86
   119 Midway Dr
   Verona, MS 38879




18 Packsize, LLC                         Packsize, LLC                        Trade Debts                                                                      $17,532.73
   29575 Network Pl
   Chicago, IL 60673-1295




19 Omni Logistics                        Omni Logistics                       Trade Debts                                                                      $17,175.00
   921 W Bethel Rd, Bldg 200, Ste 201
   Coppell, TX 75019




20 Norbord Inc                           Norbord Inc                          Trade Debts                                                                      $16,531.20
   1 Toronto Way
   Guntown, MS 38849




 Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 3
                                     Case 20-10345-MFW                        Doc 1   Filed 02/18/20               Page 18 of 20


Debtor name VIP Cinema Holdings, Inc.                                                                        Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                   claim is
mailing address, including zip              email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


21 Quality Fibers, Inc                      Quality Fibers, Inc                       Trade Debts                                                                      $16,278.78
   858 Mitchell Rd
   Tupelo, MS 38801




22 Southern Fastening Systems, Inc          Southern Fastening Systems, Inc           Trade Debts                                                                      $16,134.03
   330 S Church St
   Tupelo, MS 38801




23 Handy Kenlin Group                       Handy Kenlin Group                        Trade Debts                                                                      $14,821.21
   29 E Hintz Rd
   Wheeling, IL 60090




24 Gen Pac, Inc                             Gen Pac, Inc                              Trade Debts                                                                      $14,652.60
   334 Whitaker Dr
   Tupelo, MS 38804




25 Innovative Operational Solutions, Inc    Innovative Operational Solutions, Inc     Professional                                                                     $12,500.00
   12038 E Mercer Ln                                                                  Services
   Scottsdale, AZ 85259




26 Gallagher Benefit Services, Inc          Gallagher Benefit Services, Inc           Trade Debts                                                                      $11,500.00
   2850 W Golf Rd, 5th Fl
   Rolling Meadows, IL 60008




27 Great Southern Industries, Inc           Great Southern Industries, Inc            Trade Debts                                                                       $9,244.60
   1320 Boling St
   Jackson, MS 39209




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 4
                                Case 20-10345-MFW                   Doc 1    Filed 02/18/20               Page 19 of 20


Debtor name VIP Cinema Holdings, Inc.                                                               Case No. (If known)

                                                                  (Continuation Sheet)

Name of creditor and complete                                                Nature of the       Indicate if      Amount of unsecured claim
                                        Name, telephone number, and                              claim is
mailing address, including zip          email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                        (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                             trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                             loans,                               deduction for value of collateral or setoff to
                                                                             professional                         calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                                                                 Total Claim, if   Deduction        Unsecured claim
                                                                             contracts)
                                                                                                                 partially         for value of
                                                                                                                 secured           collateral or
                                                                                                                                   setoff


28 Maco Logistics                       Maco Logistics                       Trade Debts                                                                       $9,065.00
   790 4th St
   Memphis, TN 38126




29 UFI Royal Development                UFI Royal Development                Trade Debts                                                                       $7,182.50
   c/o United Furniture
   325 Kettering Rd
   High Point, NC 27263



30 Lippert Components, Inc              Lippert Components, Inc              Trade Debts                                                                       $7,176.00
   3501 County Rd 6 E
   Elkhart, IN 46514-7663




 Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 5
Case 20-10345-MFW   Doc 1   Filed 02/18/20   Page 20 of 20
